DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Claims 1-4, 6-7, and 11-13 are pending in this office action and presented for examination. Claims 1, 3, 11-13 are newly amended by the RCE received February 1, 2021. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The abstract uses step indicators “(b)” to (“f”) but does not include a step (“a”).
On page 2, “ca” should be “can”. 
On page 4, “exampleembodiment” should be “example embodiment”. 
On page 5, “probably” should be “probable”. 
On page 7, line 3, “h” should be “l1”. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that tens of thousands of patent applications, beginning decades prior to the filing of the instant application, are directed to “parallelized processing” in general, and as such the title does not have sufficient informative value in indexing, classifying, and searching. 

Drawings
The drawings are objected to because: 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. However, the drawings in the file wrapper do not meet this requirement. As a non-comprehensive list of examples, see the array of white dots which appears to be superimposed on the drawing (which may be a result of dithering); the smudginess/blurriness around the letters, numbers, reference characters, arrows, and so forth; and the difference in shading in each shaded box (where each shaded box has different areas of darkness and whiteness). For example, in the label "FIG. 1", one would readily recognize the array of white dots inside the text and the smudginess surrounding and between the text. For example, in the reference character 100 and its associated array, one would readily recognize the array of white dots inside .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6-7 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 2, “vectors R and L” should be “the first vector R and the second vector L” for antecedent basis clarity. 

Claim 6 recites the limitation “the vectors” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. In the event that this limitation is referring to first vector R and second vector L taken collectively, such should be explicitly recited for clarity.
In claim 6, line 2, “step c” should be “step c)” for consistency with respect to how steps are referred to. 
In claim 6, line 2, “the processing” should be “the parallel processing” for antecedent basis clarity. 

In claim 7, line 1, “the vectors R and L” should be “the first vector R and the second vector L” for antecedent basis clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 11-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 4-12. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (page 7, lines 7-9) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “loading a next non-loaded element of the first vector R into processor 1” “subsequent to performing” “transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k”.
Claim 2 is rejected for failing to alleviate the rejection of claim 1 above.

Claim 3 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) 
Claim 3 recites the limitation “aa) loading a first non-loaded k elements of the second vector L into processors 1 through k; bb) loading a first non-loaded element of the first vector R into processor 1; a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e), 
Claims 4 and 6-7 are rejected for failing to alleviate the rejections of claim 3 above. 

Claim 11 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are 

Claim 12 recites the limitation “b) loading a next non-loaded element of the vector into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the vector that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the vector that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the vector have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 16-23. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original 

Claim 13 recites the limitation “b) loading a next non-loaded element of the vector into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the vector that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the vector that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the vector have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 6-13. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (page 7, lines 7-9) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “loading a next non-loaded element of the vector into processor 1” “subsequent to performing” “transmitting those of the elements of the vector that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the vectors” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 2 recites the limitation “the processing” in line 1. However, it is indefinite as to whether the antecedent basis for this limitation is “parallelized processing” of claim 1, line 1; “parallel processing” of claim 1, line 5; or neither, due to the lack of “parallelized” or “parallel” in the limitation (in which case the limitation would lack antecedent basis). 

Claim 3 recites the limitation “a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e), and otherwise proceeding to step f); and f) subsequent to performing step e), as long as not all of the elements of the second vector L have yet been previously loaded 
Claim 3 recites the limitation “aa) loading a first non-loaded k elements of the second vector L into processors 1 through k; bb) loading a first non-loaded element of the first vector R into processor 1; a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e), and otherwise proceeding to step f); and f) subsequent to performing step e), as long as not all of the elements of the second vector L have yet been previously loaded into any of the processors 1 through k, returning to step a)” in lines 3-18. However, the metes and bounds of this limitation are indefinite. For example, step “f)” conditionally entails “returning to step a)”, which indicates that step a) is previously performed. However, according to the disclosure (e.g., Figure 1), step “a)” is performed after all elements of the first vector R have been previously loaded into processor 1. Therefore, step “e)” would appear to always proceed to the aforementioned step “f)” in the context of the claim. Nevertheless, step “e)” does not merely recite proceeding to step “f)”; rather, step “e)” recites “as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” As 
Claims 4 and 6-7 are rejected for failing to alleviate the rejections of claim 3 above.

Claim 4 recites the limitation “the processing” in line 2. However, it is indefinite as to whether the antecedent basis for this limitation is “parallelized processing” of claim 3, line 1; “parallel processing” of claim 3, line 9; or neither, due to the lack of “parallelized” or “parallel” in the limitation (in which case the limitation would lack antecedent basis). 

Claim 12 recites the limitation “the elements of the vector” in line 13. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 12, line 17; claim 12, line 19; claim 12, line 22; and claim 12, line 24. 

Claim 13 recites the limitation “a plurality of processors 1 through k” in line 16. However, it is indefinite as to whether this limitation is referring to the same processors as “processors 1 through k”, recited in claim 13, line 1. If the same, antecedent basis language should be used for clarity. 

Response to Arguments
Applicant across pages 7-8 argues: ‘The Examiner states that the "shaded boxes are inconsistent," but does not say why they are inconsistent, nor does the Examiner identify which of them fall under this objection (all of them?). Without a particularized basis for the objection, the Examiner fails to provide guidance for redressing this alleged inconsistency. Moreover, on the question of the "overall quality" of Figure 1, Applicant maintains that this assessment is purely subjective. The Examiner states that the "MPEP requires" changes to Figure 1, but fails to explain which part of the MPEP mandates which particular requirements pertaining to Figure 1. In the absence of reasoning establishing that Figure 1 is insufficiently "clean and clear" to satisfy the MPEP, Applicant again has no guidance from the Patent Office on how to ensure that Figure 1 conforms to the relevant rules in the MPEP.'
However, [the current] Examiner submits that the shading in each of the shaded boxes in Figure 1 would be readily recognized as being different. As such, the shaded boxes are not uniformly thick. As the shading being different for each of the shaded boxes does not appear to be intentional (e.g. to distinguish one box from another), Examiner recommends resubmitting Figure 1 with satisfactory reproduction characteristics. Examiner further submits that Figure 1 as a whole would be readily recognized as not having satisfactory reproduction characteristics. As a non-comprehensive list of examples, see the array of white dots which appears to be superimposed on the drawing (which may be a result of dithering); the smudginess/blurriness around the letters, numbers, reference characters, arrows, and so forth; and the difference in shading in each shaded box (where each shaded box has different areas of darkness and whiteness). For example, in the label "FIG. 1", one would readily recognize the array of white dots inside the text and the smudginess surrounding and between the text. For example, in the reference character 100 and its associated array, one would readily recognize the array of white 

Applicant on page 8 argues: 'Applicant respectfully submits that the amendments to the independent claims obviate the Section 112(b) rejection by replacing "b)-d)" with "b)-e)."'
In view of the aforementioned amendments, the aforementioned previously presented rejections under Section 112(b) are withdrawn.

Applicant on page 9 argues: "A POSITA would have thus understood Huang to teach asynchronous processor architecture 600 as a replacement for a conventional pipeline, not as a replacement for any synchronous architecture whatsoever.”
However, Examiner submits that a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an asynchronous architecture is an alternative to a synchronous architecture, whether that synchronous architecture is or isn't a conventional pipeline. Examiner submits that a person of ordinary skill in the art before the effective filing date of the claimed invention would not have understood asynchronous architectures as only being able to replace conventional pipelines. 

Applicant across pages 9-10 argues: 'Pappalardo does not pertain to conventional pipelines, and thus a POSITA would not have been motivated to modify Pappalardo in view of Huang. Pappalardo instead pertains to a systolic architecture that Pappalardo distinguishes from conventional pipelines as more "complex." As Pappalardo explains at 1:62-2:7: ... Since a systolic architecture is not a pipeline architecture, and Huang limits its asynchronous processing 
However, the benefits of an asynchronous processor architecture remain applicable regardless of whether the asynchronous processor architecture is replacing, or being compared with, a pipeline architecture or another synchronous architecture.
Nevertheless, the previously presented prior art rejections have been withdrawn in view of the language of the amended claims. 

Conclusion
Full faith and credit have been given to a previous examiner’s search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182